DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13, 2021 has been entered.
Claims 1-14, 21-23, and 33-34 are pending.  New claims 33-34 have been added.   These claims depend upon previous presented claims 2 and 22.  
Claims 15-20 and 24-32 have been cancelled.
The amendment filed September 13, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
comprising one of a medium-chain fatty acid and a long-chain fatty acid.
Applicants have amended the claims to recite the phrase, “comprising one of a medium-chain fatty acid and a long-chain fatty acid”. 
Applicants have pointed to paragraphs [0042] and [0045] of the Specification for support.  The term “medium-chain fatty acid” is not found and there is no literal antecedence for this limitation and therefore new matter. The phrase, “comprising one .
Applicant is required to cancel the new matter in the reply to this Office Action.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14, 21-23, and 33-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicants have not shown a fatty acid membrane targeting signal comprising one of a medium-chain fatty acid and a long-chain fatty acid.    
Applicants have pointed to paragraph [0042] for support. At paragraph [0042], the long-chain fatty acids, palmitic, stearic, myristic, and oleic, are listed.  Applicants have not described a mitoflavoscin …comprising one of a medium-chain fatty acid and a long-chain fatty acid or a medium -chain fatty acid (alone). 

Reference U is a review article to show short- and medium-chain fatty acids.  At page 944, see Table 1.  Table 1 depicts the nomenclature of short- and medium-chain fatty acids based upon the number of carbon atoms with the systematic and common name. 
Medium-chain fatty acids are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention, comprising one of a medium-chain fatty acid and a long-chain fatty acid.  As such, the above rejections are made. 
The Information Disclosure Statements filed September 13, 2021, September 23, 2021, November 9, 2021, and January 5, 2022 have been considered.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZINNA NORTHINGTON- DAVIS whose telephone number is (571)272-0682.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                     /Zinna Northington Davis/
                                                     /Zinna Northington Davis/                                                  Primary Examiner, Art Unit 1625                                                                                                                                                         
Znd
03.25.2022